The judgment of the court was pronounced by
Rost, J.
The plaintiff, who is separated in property from her husband, claims the price of eleven hogsheads of sugar made on her plantation, which she alleges were purchased by the defendant at 4J cents per pound.
The sale, under which she claims, is shown by the defendant to have been made by her husband, acting as her agent, and to have been reduced to writing. The consideration therein stated is, the transfer to the plaintiff of certain store accounts, which it describes.
The plaintiff admits the agency of her husband in the management of her property; she does not deny his capacity to make such a contract; and, as she claims under it, she is not entitled, under her showing, to receive payment in money.
*384The court below gave judgment against her as in case of non-suit; but, as her claim is devoid of equity, the judgment must be made final, as prayed for.
It is therefore ordered that the judgment be amended, and that there be judgment in favor of the defendant, with costs in both courts, reserving to the plaintiff her rights under the contract.